Title: From Thomas Jefferson to John Brown Cutting, 2 October 1788
From: Jefferson, Thomas
To: Cutting, John Brown


          
            
              Dear Sir
            
            Paris Octob. 2. 1788.
          
          I am now to acknolege the receipt of your favors of the 16th. and 23d. Ult. and to thank you for the intelligence they conveyed. That respecting the case of the Interrogatories in Pennsylvania ought to make noise. So evident a heresy in the common law ought not to be tolerated on the authority of two or three civilians who happen unfortunately to make authority in the courts of England. I hold it essential in America to forbid that any English decision should ever be cited in a court, which has happened since the accession of Ld. Mansfeild to the bench. Because tho’ there have come many good ones from him, yet there is so much sly poison instilled into a great part of them, that it is better to proscribe the whole. Can you inform me what has been done by England on the subject of our wheat and flour? The papers say it is prohibited even in Hanover. How do their whale fisheries turn out this year? I hope a deep wound will be given them in that article soon, and such as will leave us in no danger from their competition.
          The Bretany deputies are discharged from prison: so also M. d’Epremesnil and M. Sabatier. The change in the ministry is not yet gone as far as it will go. That in the war office is immediately expected. The parliament has returned to the exercise of it’s functions, the edicts of May on their subject being suspended till the meeting of the States general. The parliament has peremptorily demanded their convocation in the form of 1614. This shews evidently what game they are going to play. It is happy that they have so far been able to counterpoise the authority of the king, as to render an appeal to the National assembly necessary for both parties, and to enable that assembly to incline the balance as they shall chuse. But here ends the utility of the parliament, which has pursued the good of the nation just as far as it coincided with their  own. This would not be promoted by States general convoked in the form much talked of, to wit ¼ clergy, ¼ noblesse, ½ tiers etat, and all in the same chamber. This composition would be so enlightened and so liberal that this aristocratical excrescence of a parliament would have every thing to fear. They insist therefore on convoking the states in the aristocratical form of 1614. If so convoked, they count on their alliance. If not so convoked, they will deny their legality, and reject all their decisions.—The campaign between Sweden and Russia by land is at an end. It will finish by sea too probably as soon as the Swedes can get their fleet safe into port. Not a tittle from the Black sea. But there is great reason to suspect that the victories there so puffed by Russia were merely small affairs, immensely exaggerated. I am with very great esteem Dear Sir your most obedt. humble servt.,
          
            Th: Jefferson
          
          
            P.S. No news of N. Carolina yet.
          
        